DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-49 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
	The specification discloses NSE activator agents that are nucleic acids based on SEQ ID NOS:18, 19, 21, 32, 34, 35, 45, and 56. NSE activator agents based on the above sequences have written description.  However, the claims encompass a broad scope of potential activator agents where the scope lacks adequate written description. The invention, for example is disclosed to encompass ANY NSE activator agent may include ANY type of agent (not limited to nucleic acid agents, for example). The scope of the claims include small molecules or peptides or proteins or nucleic acid agents, for example. The specification as filed does not provide any description of ANY activator agents other than those identified above other than defining them by function. One in the art would clearly not be appraised of the structure/sequence of these molecules based on the specification as filed and where the prior art does not appear to describe NSE repressor agent compounds nor the “target motifs” to be targeted. One in the art would clearly be required to determine, de novo, what compounds function as NSE activator agents. One in the art would be required to empirically determine the structure/sequence of other functional NSE repressor agents and the “target motifs” to be targeted by a NSE activator agent.
One in the art would not know, based on the specification as filed, what the structure of any other of the broad scope of NSE activator agents may be. One in the art would need to make that determination de novo since it is not readily apparent that any of these compounds were described in the instant specification, other than those noted above, or were known in the prior art. One in the art would clearly not be capable or able to immediately envisage the sequence/structure of the claimed NSE activator agents or “target motifs”. 
The NSE activator agents identified in the specification were identified empirically with the structure of those agents not providing a description of any other repressors that may function as claimed. None of the described agents comprise a consensus sequence/structure such that one in the art would be able to identify other agents without experimentation. Kralovicova et al (Nucleic Acids Research Vol.26(6):392-400,2016 at pages 393, 396, and 398) and Kralovicova et al (Scientific Reports www.nature.com/scientificreports, 06 January 2016,12 pages plus corrigendum, 1 page at page 2 discussion) have both described the claimed invention and have demonstrated that the sequence of NSE agents were determined empirically. The specification fails to provide sufficient description of NSE activator agents such that one in the art would be capable of immediately knowing a structure that would provide a specific NSE agent function.

 	The specification provides insufficient written description to support the genus encompassed by the claim.
	Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See Vas-Cath at page 1116.)
	With the exception of the NSE activator agents identified above, the skilled artisan cannot envision the detailed chemical structure of the encompassed claimed compounds, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
	
	The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC 112 is severable from its enablement provision.  (See page 1115.)


	SEQ ID NOS:18, 19, 21, 32, 34, 35, 45, and 56 are free of the prior art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN MCGARRY whose telephone number is (571)272-0761. The examiner can normally be reached M-Th/F 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571 272 1600. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN MCGARRY/Primary Examiner, Art Unit 1635